EXHIBIT 10.14

 

FIRST AMENDMENT, ASSIGNMENT AND ASSUMPTION

AND CONSENT TO ASSIGNMENT OF GROUND LEASE

AND CONVEYANCE OF LEASEHOLD IMPROVEMENTS

 

This First Amendment, Assignment and Assumption and Consent to Assignment of
Ground Lease Conveyance of Leasehold Improvements (this “First Amendment”) is
made as of May 9, 2008 by and among BUNGE MILLING, INC., an Illinois corporation
(“Landlord”), BIOFUELS COMPANY OF AMERICA, LLC, an Illinois limited liability
company (“Assignor”), and BLACKHAWK BIOFUELS, LLC, a Delaware limited liability
company (“Assignee”) and is effective as of the closing (the “Assignment Date”)
of the Asset Purchase Agreement dated March 14, 2008 (the “Asset Purchase
Agreement”) by and among, Assignor, Assignee, Renewable Energy Group, Inc.,
Biodiesel Investment Group, LLC and Bunge North America, Inc.

 

RECITALS

 

A.            Landlord leased certain real property to Assignor pursuant to that
certain Amended and Restated Ground Lease Agreement dated November 3, 2006 by
and between Landlord and Assignor (the “Lease “) covering that real property
(the “Real Property”) legally described on Exhibit A attached hereto and made a
part hereof and located in the City of Danville, Vermilion County, Illinois, a
Memorandum of which Lease dated November 3, 2006, was recorded November 22,
2006, as Document No. 2006-15109, files of the Vermilion County Recorder.

 

B.            Assignor desires to assign its lessee’s interest in the Lease to
Assignee, and Assignee desires to assume all of Assignor’s future obligations
under the Lease, and Landlord agrees to consent to the assignment to Assignee,
subject to the terms and conditions contained herein, including, without
limitation, amendments to the Lease as set forth in this First Amendment.

 

C.            Assignee further desires to convey its interest in the
Improvements to Assignee.

 

In consideration of the mutual covenants and agreements contained herein, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord, Assignor and Assignee do hereby agree as follows:

 

1.             Terms.  Capitalized terms that are used but not defined in this
First Amendment shall have the meanings specified or incorporated by reference
in the Lease.

 

2.             Assignment and Assumption.  Assignor hereby sells, assigns,
transfers and conveys to Assignee all of Assignee’s right, title and interest
in, to and arising under the Lease effective as of the Assignment Date. 
Assignee hereby assumes and agrees to perform all of Assignor’s future
obligations under the Lease and assumes and agrees to make all payments and
observe and perform all of the terms and conditions of the Lease to be observed
and performed by Assignor after the Assignment Date except liabilities or

 

--------------------------------------------------------------------------------


 

obligations accrued on or before the Assignment Date.  Assignor shall remain
liable for and shall observe and perform all liabilities and obligations of
Assignor under the Lease that arose on or before the Assignment Date and relate
to the period prior to the Assignment Date.

 

3.             Consent.  Subject to the terms and conditions contained in this
First Amendment, Landlord hereby consents to the assignment of the Lease by
Assignor to Assignee and the assumption by Assignee of the future obligations of
Assignor under the Lease.

 

4.             Notice.   Except as provided in that certain Landlord and
Mortgagee’s Agreement dated as of the date hereof between Landlord and Fifth
Third Bank, Landlord shall have no obligation to give notice of any default
under the Lease except to Assignee and Fifth Third Bank (and only to the extent
required under the Lease) and shall have no obligation to deal with any party
other than Assignee with respect to the Lease or the Real Property.  Any notice
to Assignee shall be given to it at the following address as provided in the
Lease:

 

Tenant:

Blackhawk Biofuels, LLC

 

22 Chicago Avenue

 

Freeport, IL 61032-4230

 

Attention:

Ron Mapes, Chair

 

Telephone:

815-235-2461

 

Fax:

815-235-4727

 

with a copy to:

Lindquist & Vennum, PLLP

 

4200 IDS Center

 

80 South Eight Street

 

Minneapolis, MN 55402-2274

 

ttention:

Dean R. Edstrom

 

elephone:

612-371-3955

 

ax:

612-371-3207

 

5.             Required Completion Date.  Notwithstanding anything contained in
the Lease and this First Amendment, Landlord acknowledges and agrees that for
all purposes under the Lease, including without limitation Section 2.6 of the
Lease, Tenant has caused construction of the Improvements to be substantially
completed and, except for existing retainage amounts, fully paid for by the
Required Completion Date, which Improvements for these purposes shall not
include the Project Addition (as defined below).

 

6.             Agreement on Base Rent.  Effective as of the Assignment Date,
Section 4.1.2 of the Lease Agreement is hereby deleted in its entirety and
replaced with the following:

 

4.1.2        As used in this Lease, “Base Rent” means:

 

2

--------------------------------------------------------------------------------


 

(a)           During the “Term” of and as defined in that certain Oil Feedstock
Supply Agreement dated April     , 2008 by and between Bunge North
America, Inc., Renewable Energy Group, Inc. and Assignee (the “Oil Feedstock
Supply Agreement”), whether the Tenant hereunder is Blackhawk Biofuels, LLC,
Leasehold Lender, or any of their respective successors and assigns, and during
any extensions thereof, the sum of One Dollar ($1.00) per annum, payable on the
Rent Commencement Date and on each anniversary of the Rent Commencement Date
during each year of such “Term” of the Oil Feedstock Supply Agreement, including
any extensions thereof.

 

(b)           Upon the expiration of the “Term” of the Oil Feedstock Supply
Agreement, including any extensions thereof, whether upon early termination,
subject to the terms of that certain Oil Supply Cure Rights Agreement dated on
or about the Assignment Date between Landlord and Leasehold Lender, whether the
Tenant hereunder is Blackhawk Biofuels, LLC, Leasehold Lender, any of their
respective successors and assigns, or any other person or entity acting as
Tenant hereunder (each individually, including Blackhawk Biofuels, LLC, a
“Successor Tenant”), the sum of Seventy Two Thousand Dollars ($72,000) per annum
payable in equal monthly installments in advance and without demand on the first
day of each and every calendar month throughout the Lease Term (prorated for any
partial calendar month); provided, that beginning on March 1 of the year
following the first full calendar year after the Base Rent for the Land pursuant
to this Section 4.1.2(b) is applicable and each year thereafter, the amount of
the Base Rent shall be increased by the same percentage as the percentage
increase, if any, in the Consumer Price Index (as defined below) for the
previous calendar year; and provided, however, that, although the Base Rent
shall never be decreased below the sum of Seventy Two Thousand Dollars ($72,000)
per annum, in no event shall the Base Rent be increased by the foregoing
provision to an amount which exceeds the fair market rent for the Land
(excluding all Improvements thereon) determined as follows:

 

(i)            If Landlord and Successor Tenant agree on the fair market rent
for the Land, they shall immediately execute an amendment to this Lease stating
the annual Base Rent (but which shall continue to increase annually thereafter
based on the Consumer Price Index pursuant to the provisions of
Section 4.1.2(b) above).  In the event that Landlord and Successor Tenant are
unable to agree upon the fair market rent for the Land, either party shall have
the right to cause the fair market rent for the Land to be determined by
appraisal in accordance with the procedures set forth herein.  Either party may
exercise such right by delivering written notice thereof to the other party (a
“Rent Appraisal Notice”), which Rent Appraisal Notice shall designate a
Qualified Appraiser who has been appointed by the party delivering such notice.
The party to whom the Rent Appraisal Notice was delivered shall then have the
right to appoint an additional Qualified Appraiser by delivering written notice
thereof to the other party within ten (10) days following the delivery of the
Rent Appraisal Notice.  If the party to whom the Rent Appraisal Notice was

 

3

--------------------------------------------------------------------------------


 

delivered does not appoint a Qualified Appraiser within such ten (10) day
period, the single appraiser appointed shall be the sole appraiser and shall
determine the yearly fair market rent for the Land.

 

(ii)           If both Qualified Appraisers are appointed by the parties hereto
as aforesaid, then the parties hereto shall jointly select a third Qualified
Appraiser within twenty (20) days following the delivery of the Rent Appraisal
Notice. If the parties hereto are unable to mutually agree on the third
appraiser, then any of the parties hereto, by giving ten (10) days’ notice to
the other party, may file a petition with the American Arbitration Association
solely for the purpose of selecting a third appraiser who meets the aforesaid
qualifications.

 

(iii)          Each party shall bear the full cost of the appraiser that it
appointed, one-half of the cost of the third appraiser and one-half of the
American Arbitration Association’s costs, if any, with respect to the
appointment of the third appraiser. The third appraiser, however selected, shall
be a person who has not previously acted in any capacity for either party.

 

(iv)          Within thirty (30) days after the selection of the third
appraiser, a majority of the appraisers shall determine the yearly fair market
rent for the land. If a majority of the appraisers are unable to agree on such
yearly fair market rent within said period of time, the three appraisals shall
be added together, their total shall be divided by three, and the resulting
quotient shall be the yearly fair market rent for the Land. If, however, the
lowest appraisal and/or the highest appraisal is more than ten percent (10%)
lower and/or higher than the middle appraisal, such lowest appraisal and/or
highest appraisal shall be disregarded. If only one appraisal is disregarded,
the remaining two appraisals shall be added together and their total divided by
two, and the resulting quotient shall be the yearly fair market rent for the
Land.   If both the lowest appraisal and the highest appraisal are disregarded,
the middle appraisal shall be the yearly fair market rent for the Land. 
Notwithstanding any provision to the contrary contained herein, in no event
shall the yearly fair market rent for the Land be less the $72,000.00 or more
than $100,000.00; provided that the maximum amount of $100,000 shall hereafter
increase by the same percentage as the percentage increase, if any, in the
Consumer Price Index from November 2006, to the month in which the Rent
Appraisal Notice is delivered.  For purposes of this Agreement, the term
“Consumer Price Index” means the Consumer Price Index-All Urban Consumers, U.S. 
All Items (1982-84=100) as published by the United States Department of Labor,
Bureau of Labor Statistics.  In the event that the United States Department of
Labor, Bureau of Labor Statistics discontinues the publication of the present
Consumer Price Index, the index to be used for computing increases in Base Rent
will be such index as may be published

 

4

--------------------------------------------------------------------------------


 

by any other United States government bureau or department to replace the
present Consumer Price Index.

 

(v)           Notwithstanding any provision to the contrary contained herein,
the obligation to pay Base Rent hereunder shall be waived during the period that
the yearly fair market rent is being determined hereunder. However, within
thirty (30) days following such determination, Successor Tenant shall be
obligated to pay to Landlord the amount of the Base Rent with respect to such
period in order to bring current the payment of Base Rent.

 

7.            Right of First Offer. Landlord waives and relinquishes its right
of first offer under Section 18.1 of the Lease with respect to the transactions
contemplated by the Asset Purchase Agreement, but not otherwise.

 

8.            Amendment to 5.1.1 of the Lease.  Section 5.1.1 of the Lease is
hereby amended by deleting “ten (10) million gallons” in the fifth line and
inserting “five (5) million gallons” in lieu thereof.

 

9.            Consent to Project Addition.  Landlord understands that Assignee
will perform or cause to be performed additional work on and upgrades to the
Plant as described on Exhibit B attached hereto (the “Project Addition”).
Landlord hereby consents to the Project Addition.  The Lease is hereby amended
to include the Project Addition in the definitions of the “Plant” and the
“Improvements” set forth in the Lease except with respect to the Required
Completion Date as provided above.

 

10.          Additional Clarifications.

 

(a)           All references to Biofuels Company of America, LLC in the Lease
are hereby deleted and replaced with references to Blackhawk Biofuels, LLC.

 

(b)           The Construction Contract referenced in the Lease has been
assigned to Assignee on or about the Assignment Date,

 

(c)           The definition of “Landlord and Mortgagee Agreement” is amended to
refer to that certain agreement so entitled between Landlord and Leasehold
Lender entered into on or about the Assignment Date.

 

(d)           The definition of “Project Agreements” is amended by substituting
the following new definition in lieu thereof: “‘Project Agreements’ means,
collectively, the Construction Contract, all agreements with respect to the
Project Addition, all agreements relating to the design, construction and
equipping of the Project, including, without limitation, all agreements between
Assignor (assigned to Assignee) or Assignee or their agents and the following:
architects, engineers, contractors, equipment lessors, material suppliers,
equipment vendors and the like.”

 

5

--------------------------------------------------------------------------------


 

(e)           The definition of “Project” is amended by substituting the
following new definition in lieu thereof: “‘Project’ means the work, labor,
material and services required to construct the Plant and the Improvements on
the Land, as provided in the Construction Contract and other Project
Agreements.”

 

11.          Leasehold Mortgages.  Landlord hereby consents to (i) the Mortgage
of Leasehold, Security Agreement, Assignment of Rents and Leases and Fixture
Filing to be executed by Assignee in favor of Fifth Third Bank on or about the
Assignment Date and (ii) the Subordinated Mortgage of Leasehold, Security
Agreement, Assignment of Rents and Leases and Fixture Filing to be executed by
Assignee in favor of REG Ventures, LLC on or about the Assignment Date.

 

12.          Conveyance of Assignor’s Interest in Improvements.  Incident to the
assignment and transfer of Assignor’s interest under the Lease, Assignor also
hereby grants, bargains, conveys and sells to Assignee, and its successors and
assigns, all right, title and interest of Assignor in and to the following:

 

(a)           The Improvements, including the Plant, and all fixtures,
equipment, and personal property therein or thereon, located on the Real
Property; and

 

(b)           The offsite Improvements more particularly enumerated on Exhibit D
attached hereto and made a part hereof and located within easement areas legally
described in (collectively, the “Easements”):

 


(I)           AN ACCESS RIGHT-OF-WAY EASEMENT OVER REAL PROPERTY LEGALLY
DESCRIBED IN EXHIBIT E-1 ATTACHED HERETO AND MADE A PART HEREOF;


 


(II)          A BIODIESEL PIPELINE EASEMENT OVER REAL PROPERTY LEGALLY DESCRIBED
IN EXHIBIT E-2 ATTACHED HERETO AND MADE A PART HEREOF;


 


(III)         A SOYBEAN OIL PIPELINE EASEMENT OVER REAL PROPERTY LEGALLY
DESCRIBED IN EXHIBIT E-3 ATTACHED HERETO AND MADE A PART HEREOF; AND


 

(iv)        A Gas Pipeline Easement over real property legally described in
Exhibit E-4 attached hereto and made a part hereof.

 

(c)           Assignor, for itself, and its successors, does covenant, promise
and agree, to and with Assignee, and its successors and assigns, that Assignor
has not made, done or suffered any act or thing whereby the Improvements are or
may become subject to any lien, claim, encumbrance or security interest other
than as set forth on Exhibit C attached hereto, and the Landlord’s right of
reversion, as set forth in Sections 3.3 and 16.4 of the Lease and the Easements,
and will warrant and defend title thereto against all persons claiming from or
through Assignor as a result of such act or thing.

 

(d)           Nothing herein shall be deemed to convey any title or interest of
Landlord, or of Landlord’s successors in interest, in the Real Property, or in
any easement area above-described, it being intended that the Improvements
described herein and in the Lease are and shall be deemed severed from such
title or interest of Landlord, or its

 

6

--------------------------------------------------------------------------------


 

successors, but shall nevertheless be subject to Landlord’s aforesaid right of
reversion under the Lease and the Easements.

 

13.          Agreement. The Lease as amended by this First Amendment remains in
full force and effect and is in all respects ratified and confirmed. The Lease,
as so amended by this First Amendment, shall be read, taken and construed as one
and the same instrument.

 

14.          Counterparts. This First Amendment may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such respective counterparts shall together
constitute one and the same instrument.

 

15.          Memorandum of First Amendment.  Contemporaneously with the
execution of this First Amendment, Landlord, Assignor and Assignee shall execute
and acknowledge a Memorandum of this First Amendment (the “Memorandum”) for
purpose of recordation.  The Memorandum shall be in the form attached hereto as
Exhibit F.  Any party may record the Memorandum in the appropriate public
records.  Upon termination of the Lease, as amended, Tenant agrees, upon demand,
to execute a release of the Memorandum in recordable form.

 

[REMAINDER OF PAGE LEFT BLANK, SIGNATURE PAGE TO FOLLOW]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this First Amendment to be duly
executed as of the date first above written.

 

LANDLORD:

BUNGE MILLING, INC, an Illinois

 

corporation

 

 

 

 

 

By:

     /S/ Todd A. Bastean

 

Name:

 Todd A. Bastean

 

Title:

 V.P. & General Manager

 

 

 

 

ASSIGNOR:

BIOFUELS COMPANY OF AMERICA,

 

LLC, an Illinois limited liability company

 

 

 

 

 

By:

  /S/ Mark A. Burke

 

 

 Mark A. Burke, President

 

 

 

 

ASSIGNEE:

BLACKHAWK BIOFUELS, LLC, a

 

Delaware limited liability company

 

 

 

 

 

By:

    /S/ Ronald L. Mapes

 

 

 Ronald L. Mapes, Chair

 

Exhibit A:

 

Legal Description of Real Property

 

 

 

Exhibit B:

 

Description of Project Addition

 

 

 

Exhibit C:

 

Permitted Exceptions to Title to On-Site Improvements

 

 

 

Exhibit D:

 

Offsite Improvements in Easement Areas

 

 

 

Exhibit E-1:

 

Legal Description of Access Right-of-Way Easement Area

 

 

 

Exhibit E-2:

 

Legal Description of Biodiesel Pipeline Easement Area

 

 

 

Exhibit E-3:

 

Legal Description of Soybean Oil Pipeline Easement Area

 

 

 

Exhibit E-4:

 

Legal Description of Gas Pipeline Easement Area

 

 

 

Exhibit F:

 

Form of Memorandum of Lease

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF REAL PROPERTY

 

A tract of land being part of the Northwest Quarter of Section 9, Township 19
North, Range 11 West of the Second Principal Meridian, Vermilion County,
Illinois and also part of Chs’ Leverenz First Addition to the City of Danville,
Vermilion County, Illinois, Edward C. Lamm’s Addition to Danville, Illinois and
Fred Stebe’s Addition to the City of Danville, Vermilion County, Illinois as all
3 subdivisions are recorded in the Vermilion County Recorder’s Office, and also
the vacated public Right-of-Ways for Section Street, Short Street, Anderson
Street, Harrison Street and the public alleys per City of Danville, Illinois
Ordinance Number 8499, recorded as Document Number 06-12386 in said Vermilion
County Recorder’s Office, described as follows, with bearings on a local datum:

 

Beginning at the Northeast corner of Lot 1 in said Chs’ Leverenz First Addition,
proceed North 88° 26' 08" East along an Easterly extension of the North line of
said Lot, 24.06 feet to the Westerly Right-of-Way line of the former C. & E. I.
Railroad; thence South 23° 16' 43" East along said Westerly Right-of-Way line of
the former C. & E. I. Railroad, 96.74 feet to the East Right-of-Way line of
Anderson Street; thence South 2° 27' 08" West along said East Right-of-Way line
of Anderson Street, 75.37 feet to an Easterly extension of the South line of
said Lot 1; thence South 88° 25' 51" West along said extension of the South
line, 66.16 feet to the Southeast corner of said Lot 1; thence South 2° 27' 08"
West along a Southerly extension of the East line of said Lot, 50.12 feet to the
Northeast corner of Lot 1 in Christ Evert’s 1st Addition to the City of
Danville, Illinois, as recorded in said Vermilion County Recorder’s Office, said
corner also being on the South Right-of-Way line of Harrison Street; thence
South 88° 25' 51" West along said South Right-of-Way line of Harrison Street,
280.15 feet; thence South 88° 31' 59" West along said South Right-of-Way line of
Harrison Street, 443.13 feet; thence North 2° 35' 14" East along said South
Right-of-Way line of Harrison Street, 25.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line of Harrison Street, 220.89 feet to the West
Right-of-Way line of Section Street; thence North 2° 48' 17" East along said
West Right-of-Way line of Section Street, 305.28 feet to a line being a Westerly
extension of the North line of Lot 12 in said Edward C. Lamm’s Addition; thence
North 88° 33' 27" East along said Westerly extension of the North line and along
said North line, 66.54 feet to the Northeast corner of said Lot 12; thence South
2° 45' 04" West along the East line of said Lot, 124.94 feet to the Southeast
corner of said Lot 12; thence North 88° 32' 47" East along the South lines of
Lots 11, 10, 9, 8 and 7 in said Edward C. Lamm’s Addition, 250.60 feet to the
Southeast corner of said Lot 7; thence North 2  28' 42" East along the East line
of said Lot, 124.85 feet to the Northeast corner of said Lot 7; thence North 88°
33' 27" East along an Easterly extension of the North line of said Lot 7 and
along the North lines of Lots 6, 5, 4, 3, 2 and 1 in said Edward C. Lamm’s
Addition and along an Easterly extension of said North lines, 344.04 feet to the
West line of Lot 9 in said Fred Stebe's Addition; thence North 2° 09' 08" East
along said West line, 30.56 feet to the Northwest corner of said Lot 9; thence
North 88° 29' 47" East along the North line of said Lot, 56.31 feet to the
Northeast corner of said Lot 9; thence South 2° 11' 37" West along the East line
of said Lot, 128.36 feet to the Southeast corner of said Lot 9; thence South 88°
26' 08" West along the South line of said Lot, 56.22 feet to the Southwest
corner of said Lot 9; thence South 2° 09' 06" West along a Northerly extension
of the West line of Lot 4 in said Chs’ Leverenz First Addition, 16.50 feet to
the Northwest corner of said Lot 4; thence North 88° 26' 08" East along the
North line of said Lot 4 and along the North lines of Lots 3 and 2 and said
North line of Lot 1, all in said Chs’ Leverenz First Addition, 281.02 feet to
the Point of Beginning, encompassing 5.924 acres more or less.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF PROJECT ADDITION

 

The new work to be performed by Assignee is to upgrade the 45 million gallon per
year De Smet and Fagen built Danville plant to include a cold filtration
process, additional receiving capability for feedstocks other than degummed oil,
with required heat and heat trace of all applicable tanks and piping, additional
biodiesel storage to allow compliance with BQ-9000 requirements, a fatty acid
stripping system and the capability to blend separate lots of biodiesel to
load-out.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PERMITTED EXCEPTIONS TO TITLE TO IMPROVEMENTS

 

11

--------------------------------------------------------------------------------


 

EXHIBIT D

 

DESCRIPTION OF OFFSITE IMPROVEMENTS IN EASEMENT AREAS

 

1.  The following offsite Improvements located within the easement area for the
Access Right-of-Way described in Exhibit E-1: None.

 

2.  The following offsite Improvements located within the easement area for the
Biodiesel Pipeline Easement described on
Exhibit E-2:  A four inch (4”) uninsulated pipeline for biodiesel; a four inch
(4”) insulated pipeline for glycerin, together with structural supports for both
pipelines, truss systems, two (2) loading arms and related valving, and
electrical wires within a conduit.

 

3.  The following offsite Improvements located within the easement area for the
Soybean Oil Pipeline Easement described in Exhibit E-3: A pump, that portion
of an uninsulated three inch (3”) raw material pipeline which begins at the pump
and ends where the pipeline crosses onto the Real Property leased under the
Lease, supports for that portion of the pipeline and electrical wires within a
conduit.

 

4.  The following offsite Improvements located within the easement area for the
Gas Pipeline Easement described in Exhibit E-4: That portion of the gas supply
pipeline running above and below ground and related supports, which begins at
the Ameren-owned meter and ends where the pipeline crosses onto the Real
Property leased under the Lease.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

LEGAL DESCRIPTION OF ACCESS RIGHT OF WAY EASEMENT AREA

 

A tract of land being a part of the North one-half of Section 9, Township 19
North, Range 11 West of the Second Principal Meridian, Vermilion County,
Illinois, described as follows, with bearings on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 280.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line, 184.85 feet to the True Point of Beginning;
thence continue South 88° 31' 59" West along South Right-of-Way line, 50.30
feet; thence South 33° 31' 40" East, 42.68 feet; thence South 00° 57'  00" West,
405.00 feet; thence South 20° 47' 53" East, 210.22 feet; thence North 74° 55'
37" East, 42.68 feet, thence South 15° 19' 21" East, 136.89 feet; thence South
02° 33' 00" West, 16.14 feet to the North Right-of-Way line of North Street;
thence South 87° 27' 00" East along said North Right-of-Way line, 180.54 feet;
thence North 02° 23' 00" East, 351.45 feet; thence South 88° 09' 07" West,
130.15 feet; thence North 02° 27' 08" East, 138.58 feet; thence South 88° 16'
50" West, 195.96 feet; thence North 00° 57' 00" East, 300.00 feet; thence North
16° 15' 59" East, 4.15 feet to the True Point of Beginning, encompassing 2.922
acres more or less.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

LEGAL DESCRIPTION OF BIODIESEL PIPELINE EASEMENT AREA

 

A tract of land being 20.00 feet in width and being centered upon the following
described center line and being part of the North one-half of Section 9,
Township 19 North, Range 11 West of the Second Principal Meridian, Vermilion
Country, Illinois, described as follows, with bearing on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 280.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line, 443.13 feet; thence North 02° 34' 14" East
along said South Right-of-Way line, 25.15 feet; thence South 88° 31' 59" West
along said Right-of-Way line, 41.61 feet to the True Point of Beginning of said
center line; thence South 44° 44' 27" West, 318.70 feet; thence North 78° 26'
57" West, 107.90 feet; thence South 66° 39' 16" West, 59.97 feet; thence South
19° 59' 46" West, 10.00 feet to the point of the ending of said center line.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

LEGAL DESCRIPTION OF SOYBEAN OIL PIPELINE EASEMENT AREA

 

A tract of land being 20.00 feet in width and being centered upon the following
described center line and being part of the North one-half of Section 9,
Township 19 North, Range 11 West of the Second Principal Meridian, Vermilion
Country, Illinois, described as follows, with bearing on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 280.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line, 161.63 feet to the True Point of Beginning
of said center line; thence South 00° 05' 56" West, 116.68 feet; thence South
45° 14' 48" East, 46.13 feet; thence South 81° 16' 37" East, 58.62 feet; thence
North 50° 05' 48" East, 34.72 feet to the point of ending of said center line.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

LEGAL DESCRIPTION OF GAS PIPELINE EASEMENT AREA

 

A tract of land being 12.00 feet in width and being centered upon the following
described center line and being part of the North one-half of Section 9,
Township 19 North, Range 11 West of the Second Principal Meridian, Vermilion
Country, Illinois, described as follows, with bearing on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 6.00 feet to the True Point of Beginning of
said center line; thence South 02° 27' 08" West along a line being parallel with
the West Right-of-Way line Anderson Street, 309.50 feet; thence South 88° 33'
32" West, 477.00 feet; thence South 02° 03' 14" East, 133.94 feet; thence South
08° 49' 38" East, 50.50 feet; thence South 68° 39' 13" West, 109.57 feet; thence
South 21° 14' 31" East, 70.33 feet; thence South 12° 47' 11" East, 46.53 feet;
thence South 19° 46' 04" West, 140.44 feet; thence South 01° 35' 19" West,
204.49 feet; thence North 87° 48' 14" West, 801.27 feet; thence North 67° 37'
59"  West, 48.04 feet; thence North 46° 31' 27" West, 33.50 feet to the point of
ending of said center line.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF MEMORANDUM OF FIRST AMENDMENT

 

The above space for Recorder’s use only

 

MEMORANDUM OF FIRST AMENDMENT, ASSIGNMENT AND ASSUMPTION AND CONSENT TO
ASSIGNMENT OF GROUND LEASE AND CONVEYANCE OF LEASEHOLD IMPROVEMENTS

 

This Memorandum of First Amendment, Assignment and Assumption and Consent to
Assignment of Ground Lease and Conveyance of Leasehold Improvements, dated as of
May 9, 2008, shall serve as notice that BUNGE MILLING, INC., an Illinois
corporation (“Landlord”), BIOFUELS COMPANY OF AMERICA, LLC, an Illinois limited
liability company (“Assignor”), and BLACKHAWK BIOFUELS, LLC, a Delaware limited
liability company (“Assignee”) have entered into an First Amendment, Assignment
and Assumption and Consent to Assignment of Ground Lease and Conveyance of
Leasehold Improvements (“Amendment, Assignment, Consent and Conveyance
Agreement”) of even date herewith, pursuant to which the parties have agreed,
among other things, (i) to the assignment by Assignor to Assignee, (to which
Landlord has consented in such Amendment, Assignment, Consent and Conveyance
Agreement), of Assignor’s interest under that certain Amended and Restated
Ground Lease Agreement dated November 3, 2006, by and between Landlord and
Assignor (the “Lease”), which Lease covers the real property (the “Real
Property” legally described on Exhibit A attached hereto and made a part hereof
and located in the City of Danville, Vermilion County, Illinois, a Memorandum of
which Lease, dated November 3, 2006 was recorded November 22, 2006 as Document
No. 2006-15109, files of the Vermilion County Recorder; (ii) to the amendment of
the Lease, as assigned; and (iii) the conveyance (as more particularly described
below) of the interest of Assignor in certain Improvements (as described in  the
Lease and in said Amendment, Assignment, Consent and Conveyance Agreement) from
Assignor to Assignee subject to Landlord’s right of reversion in such
Improvements as set forth in the Lease and the Amendment, Assignment, Consent
and Conveyance Agreement.

 

Without limiting the foregoing, and incident to the assignment and transfer of
Assignor’s interest under the Lease, as above-described, Assignor has granted,
bargained,

 

17

--------------------------------------------------------------------------------


 

sold, and conveyed to Assignee, and its successors and assigns, all right, title
and interest of Assignor in and to the following (collectively, the
“Easements”):

 

The Improvements, including the Plant (as defined in the Lease), and all
fixtures, equipment, and personal property therein or thereon, located on the
Real Property; and

 

The offsite Improvements more particularly enumerated on Exhibit B attached
hereto and made a part hereof and located within easement areas legally
described in:

 

(i)                                     An Access Right-of-Way Easement over
real property legally described in Exhibit C-1 attached hereto and made a part
hereof;

 

(ii)                                  A Biodiesel Pipeline Easement over real
property legally described in Exhibit C-2 attached hereto and made a part
hereof;

 

(iii)                               A Soybean Oil Pipeline Easement over real
property legally described in Exhibit C-3 attached hereto and made a part
hereof; and

 

(iv)                              A Gas Pipeline Easement over real property
legally described in Exhibit C-4 attached hereto and made a part hereof.

 

Assignor, for itself, and its successors, has covenanted, promised and agreed,
to and with Assignee, and its successors and assigns, that Assignor has not
made, done or suffered any act or thing whereby the Improvements are or may
become subject to any lien, claim, encumbrance or security interest other than
as set forth on Exhibit D attached hereto, and the Landlord’s right of
reversion, as set forth in Sections 3.3 and 16.4 of the Lease and the Easements,
and will warrant and defend title thereto against all persons claiming from or
through Assignor as a result of such act or thing.

 

Nothing herein shall be deemed to convey any title or interest of Landlord, or
of Landlord’s successors in interest, in the Real Property, or in any of the
four (4) easement areas herein described, it being intended that the
Improvements described herein and in the Lease have been and shall be deemed
severed from such title or interest of Landlord, or its successors, but shall
nevertheless be subject to Landlord’s aforesaid right of reversion under the
Lease and the Easements.

 

The purpose of this Memorandum is to give notice to parties hereafter claiming
any right, title or interest in and to the Real Property of the rights, claims
and interests of the parties to the Amendment, Assignment, Consent and
Conveyance Agreement and in and to the Real Property, pursuant thereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Memorandum of First
Amendment, Assignment and Assumption and Consent to Assignment of Ground Lease
and Conveyance of Leasehold Improvements to be executed and delivered by their
respective duly authorized officers, effective as of the day and year first
above-written.

 

[Signature pages to follow.]

 

18

--------------------------------------------------------------------------------


 

[Signature Page of Landlord, Bunge Milling, Inc.]

 

 

 

LANDLORD:

 

 

 

BUNGE MILLING, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ACKNOWLEDGMENT

 

 

 

STATE OF MISSOURI 

)

 

 

) SS

 

COUNTY OF ST. LOUIS

)

 

 

Be it known, that on this        day of                           , 2008,
personally appeared before me                                   , who, being by
me duly sworn did depose and say that he/she is the                           
of BUNGE MILLING, INC, an Illinois corporation, that the foregoing instrument
was signed on behalf of said corporation.

 

In Testimony Whereof, I have hereunto set my hand and affixed my official seal
in the State and County aforesaid on the day and year first above written.

 

 

 

 

Notary Public

 

 

My commission expires on:

 

 

19

--------------------------------------------------------------------------------


 

[Signature page of Assignor, Biofuels Company of America, LLC]

 

 

 

ASSIGNOR:

 

 

 

BIOFUELS COMPANY OF

 

AMERICA, LLC

 

 

 

 

 

By:

 

 

 

   Mark A. Burke, President

 

 

 

 

ACKNOWLEDGMENT

 

 

 

STATE OF                   

)

 

 

) SS

 

COUNTY OF               

)

 

 

Be it known, that on this        day of                           , 2008,
personally appeared before me                               , who, being by me
duly sworn did depose and say that he/she is the                          of
BIOFUELS COMPANY OF AMERICA, LLC, an Illinois limited liability company, that
the foregoing instrument was signed on behalf of said limited liability company
by authority of its members, and said person acknowledged the within instrument
to be the free act and deed of said limited liability company.

 

In Testimony Whereof, I have hereunto set my hand and affixed my official seal
in the State and County aforesaid on the day and year first above written.

 

 

 

 

Notary Public

 

 

My commission expires on:

 

 

20

--------------------------------------------------------------------------------


 

[Signature Page of Assignee, Blackhawk Biofuels, LLC]

 

 

 

ASSIGNEE:

 

 

 

BLACKHAWK BIOFUELS, LLC

 

 

 

 

 

By:

 

 

 

Ronald L. Mapes, Chair

 

 

 

 

ACKNOWLEDGMENT

 

 

 

STATE OF                   

)

 

 

) SS

 

COUNTY OF               

)

 

 

Be it known, that on this        day of                           , 2008,
personally appeared before me                               , who, being by me
duly sworn did depose and say that he/she is the                            of
BLACKHAWK BIOFUELS, LLC, a Delaware limited liability company, that the
foregoing instrument was signed on behalf of said limited liability company by
authority of its members, and said person acknowledged the within instrument to
be the free act and deed of said limited liability company.

 

In Testimony Whereof, I have hereunto set my hand and affixed my official seal
in the State and County aforesaid on the day and year first above written.

 

 

 

 

Notary Public

 

 

My commission expires on:

 

 

 

This instrument was drafted by:

Lindquist & Vennum P.L.L.P. (JPS)

Suite 4200 IDS Tower

80 South Eighth Street

Minneapolis, MN 55402

612-371-3211

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF REAL PROPERTY

 

A tract of land being part of the Northwest Quarter of Section 9, Township 19
North, Range 11 West of the Second Principal Meridian, Vermilion County,
Illinois and also part of Chs’ Leverenz First Addition to the City of Danville,
Vermilion County, Illinois, Edward C. Lamm’s Addition to Danville, Illinois and
Fred Stebe’s Addition to the City of Danville, Vermilion County, Illinois as all
3 subdivisions are recorded in the Vermilion County Recorder’s Office, and also
the vacated public Right-of-Ways for Section Street, Short Street, Anderson
Street, Harrison Street and the public alleys per City of Danville, Illinois
Ordinance Number 8499, recorded as Document Number 06-12386 in said Vermilion
County Recorder’s Office, described as follows, with bearings on a local datum:

 

Beginning at the Northeast corner of Lot 1 in said Chs’ Leverenz First Addition,
proceed North 88° 26' 08" East along an Easterly extension of the North line of
said Lot, 24.06 feet to the Westerly Right-of-Way line of the former C. & E. I.
Railroad; thence South 23° 16' 43" East along said Westerly Right-of-Way line of
the former C. & E. I. Railroad, 96.74 feet to the East Right-of-Way line of
Anderson Street; thence South 2° 27' 08" West along said East Right-of-Way line
of Anderson Street, 75.37 feet to an Easterly extension of the South line of
said Lot 1; thence South 88° 25' 51" West along said extension of the South
line, 66.16 feet to the Southeast corner of said Lot 1; thence South 2° 27' 08"
West along a Southerly extension of the East line of said Lot, 50.12 feet to the
Northeast corner of Lot 1 in Christ Evert’s 1st Addition to the City of
Danville, Illinois, as recorded in said Vermilion County Recorder’s Office, said
corner also being on the South Right-of-Way line of Harrison Street; thence
South 88° 25' 51" West along said South Right-of-Way line of Harrison Street,
280.15 feet; thence South 88° 31' 59" West along said South Right-of-Way line of
Harrison Street, 443.13 feet; thence North 2° 35' 14" East along said South
Right-of-Way line of Harrison Street, 25.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line of Harrison Street, 220.89 feet to the West
Right-of-Way line of Section Street; thence North 2° 48' 17" East along said
West Right-of-Way line of Section Street, 305.28 feet to a line being a Westerly
extension of the North line of Lot 12 in said Edward C. Lamm’s Addition; thence
North 88° 33' 27" East along said Westerly extension of the North line and along
said North line, 66.54 feet to the Northeast corner of said Lot 12; thence South
2° 45' 04" West along the East line of said Lot, 124.94 feet to the Southeast
corner of said Lot 12; thence North 88° 32' 47" East along the South lines of
Lots 11, 10, 9, 8 and 7 in said Edward C. Lamm’s Addition, 250.60 feet to the
Southeast corner of said Lot 7; thence North
2° 28' 42" East along the East line of said Lot, 124.85 feet to the Northeast
corner of said Lot 7; thence North 88° 33' 27" East along an Easterly extension
of the North line of said Lot 7 and along the North lines of Lots 6, 5, 4, 3, 2
and 1 in said Edward C. Lamm’s Addition and along an Easterly extension of said
North lines, 344.04 feet to the West line of Lot 9 in said Fred Stebe’s
Addition; thence North 2° 09' 08" East along said West line, 30.56 feet to the
Northwest corner of said Lot 9; thence North 88° 29' 47" East along the North
line of said Lot, 56.31 feet to the Northeast corner of said Lot 9; thence South
2° 11' 37" West along the East line of said Lot, 128.36 feet to the Southeast
corner of said Lot 9; thence South 88° 26' 08" West along the South line of said
Lot, 56.22 feet to the Southwest corner of said Lot 9; thence South 2° 09' 06"
West along a Northerly extension of the West line of Lot 4 in said Chs’ Leverenz
First Addition, 16.50 feet to the Northwest corner of

 

22

--------------------------------------------------------------------------------


 

said Lot 4; thence North 88° 26' 08" East along the North line of said Lot 4 and
along the North lines of Lots 3 and 2 and said North line of Lot 1, all in said
Chs’ Leverenz First Addition, 281.02 feet to the Point of Beginning,
encompassing 5.924 acres more or less.

 

23

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF OFFSITE IMPROVEMENTS IN EASEMENT AREAS

 

1.  The following offsite Improvements located within the easement area for the
Access Right-of-Way described in Exhibit C-1: None.

 

2.  The following offsite Improvements located within the easement area for the
Biodiesel Pipeline Easement described on
Exhibit C-2:  A four inch (4”) uninsulated pipeline for biodiesel; a four inch
(4”) insulated pipeline for glycerin, together with structural supports for both
pipelines, truss systems, two (2) loading arms and related valving, and
electrical wires within a conduit.

 

3.  The following offsite Improvements located within the easement area for the
Soybean Oil Pipeline Easement described in Exhibit C-3: A pump, that portion
of an uninsulated three inch (3”) raw material pipeline which begins at the pump
and ends where the pipeline crosses onto the Real Property leased under the
Lease, supports for that portion of the pipeline and electrical wires within a
conduit.

 

4.  The following offsite Improvements located within the easement area for the
Gas Pipeline Easement described in Exhibit C-4: That portion of the gas supply
pipeline running above and below ground and related supports, which begins at
the Ameren-owned meter and ends where the pipeline crosses onto the Real
Property leased under the Lease.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

LEGAL DESCRIPTION OF ACCESS RIGHT OF WAY EASEMENT AREA

 

A tract of land being a part of the North one-half of Section 9, Township 19
North, Range 11 West of the Second Principal Meridian, Vermilion County,
Illinois, described as follows, with bearings on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 280.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line, 184.85 feet to the True Point of Beginning;
thence continue South 88° 31' 59" West along South Right-of-Way line, 50.30
feet; thence South 33° 31' 40" East, 42.68 feet; thence South 00° 57'  00" West,
405.00 feet; thence South 20° 47' 53" East, 210.22 feet; thence North 74° 55'
37" East, 42.68 feet, thence South 15° 19' 21" East, 136.89 feet; thence South
02  33' 00" West, 16.14 feet to the North Right-of-Way line of North Street;
thence South 87° 27' 00" East along said North Right-of-Way line, 180.54 feet;
thence North 02° 23' 00" East, 351.45 feet; thence South 88° 09' 07" West,
130.15 feet; thence North 02° 27' 08" East, 138.58 feet; thence South 88° 16'
50" West, 195.96 feet; thence North 00° 57' 00" East, 300.00 feet; thence North
16° 15' 59" East, 4.15 feet to the True Point of Beginning, encompassing 2.922
acres more or less.

 

25

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

LEGAL DESCRIPTION OF BIODIESEL PIPELINE EASEMENT AREA

 

A tract of land being 20.00 feet in width and being centered upon the following
described center line and being part of the North one-half of Section 9,
Township 19 North, Range 11 West of the Second Principal Meridian, Vermilion
Country, Illinois, described as follows, with bearing on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 280.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line, 443.13 feet; thence North 02° 34' 14" East
along said South Right-of-Way line, 25.15 feet; thence South 88° 31' 59" West
along said Right-of-Way line, 41.61 feet to the True Point of Beginning of said
center line; thence South 44° 44' 27" West, 318.70 feet; thence North 78° 26'
57" West, 107.90 feet; thence South 66° 39' 16" West, 59.97 feet; thence South
19° 59' 46" West, 10.00 feet to the point of the ending of said center line.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

LEGAL DESCRIPTION OF SOYBEAN OIL PIPELINE EASEMENT AREA

 

A tract of land being 20.00 feet in width and being centered upon the following
described center line and being part of the North one-half of Section 9,
Township 19 North, Range 11 West of the Second Principal Meridian, Vermilion
Country, Illinois, described as follows, with bearing on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 280.15 feet; thence South 88° 31' 59" West
along said South Right-of-Way line, 161.63 feet to the True Point of Beginning
of said center line; thence South 00° 05' 56" West, 116.68 feet; thence South
45° 14' 48" East, 46.13 feet; thence South 81° 16' 37" East, 58.62 feet; thence
North 50° 05' 48" East, 34.72 feet to the point of ending of said center line.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT C-4

 

LEGAL DESCRIPTION OF GAS PIPELINE EASEMENT AREA

 

A tract of land being 12.00 feet in width and being centered upon the following
described center line and being part of the North one-half of Section 9,
Township 19 North, Range 11 West of the Second Principal Meridian, Vermilion
Country, Illinois, described as follows, with bearing on a local datum:

 

Commencing at the Northeast corner of Lot 1 in Christ Evert’s 1st Addition to
the City of Danville, Illinois, as recorded in the Vermilion County recorder’s
office, said corner also being on the South Right-of-Way line of vacated
Harrison Street (platted as Madison Street), proceed South 88° 25' 51" West
along said South Right-of-Way line, 6.00 feet to the True Point of Beginning of
said center line; thence South 02° 27' 08" West along a line being parallel with
the West Right-of-Way line Anderson Street, 309.50 feet; thence South 88° 33'
32" West, 477.00 feet; thence South 02° 03' 14" East, 133.94 feet; thence South
08° 49' 38" East, 50.50 feet; thence South 68° 39' 13" West, 109.57 feet; thence
South 21° 14' 31" East, 70.33 feet; thence South 12° 47' 11" East, 46.53 feet;
thence South 19° 46' 04" West, 140.44 feet; thence South 01° 35' 19" West,
204.49 feet; thence North 87° 48' 14" West, 801.27 feet; thence North 67° 37'
59"  West, 48.04 feet; thence North 46° 31' 27" West, 33.50 feet to the point of
ending of said center line.

 

28

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PERMITTED EXCEPTIONS TO TITLE TO IMPROVEMENTS

 

29

--------------------------------------------------------------------------------